Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  September 27, 2017                                                              Stephen J. Markman,
                                                                                             Chief Justice

                                                                                        Brian K. Zahra
                                                                                Bridget M. McCormack
  155541                                                                              David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                         Joan L. Larsen
                                                                                      Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                Justices
            Plaintiff-Appellee,
  v                                                     SC: 155541
                                                        COA: 329298
                                                        Wayne CC: 15-004873-FH
  ORONDE GRAHAM,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 16, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARKMAN, C.J. (concurring).

         I concur in this Court’s order denying leave to appeal, given that the Court of
  Appeals correctly held that the 180-day period in MCL 780.131(1) does not begin to run
  until the prosecutor has received formal notice from the Michigan Department of
  Corrections (MDOC) regarding a pending warrant against an inmate. People v Williams,
  475 Mich. 245, 259 (2006). I write separately only to note that the statute neither places
  any time limitation on when the MDOC must communicate formal notice regarding a
  pending warrant against an inmate, nor provides a defendant a remedy if the MDOC fails
  to communicate such notice. The lack of such provisions arguably undermines the
  apparent purpose of the statute.

          Here, the MDOC did not communicate formal notice to the prosecutor that a
  warrant was pending against defendant-- who was incarcerated at the time the complaint
  was filed-- until approximately 16 months after the complaint against defendant was
  filed, by which time defendant was no longer incarcerated. This Court has recognized
  that the potential benefits of the 180-day period in MCL 780.131(1) include “protecting
  concurrent sentences, minimizing obstructions to prison rehabilitation, aiding in
  preventing untried charges from affecting early release, and clearing court dockets and
                                                                                                                2


prosecutors’ offices of stale charges.” People v Woodruff, 414 Mich. 130, 137 (1982),
overruled on other grounds by People v Smith, 438 Mich. 715 (1991). Each of these
purposes is arguably undermined when, as in this case, the MDOC does not timely
communicate notice to the prosecutor after a complaint against an inmate has been filed,
because communication of such notice is a precondition to the running of the 180-day
notification period. I write only to call this matter to the Legislature’s attention so that it
might, if it so chooses, take action to address this concern.

       MCCORMACK and BERNSTEIN, JJ., join the statement of MARKMAN, C.J.

       WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2017
        s0920
                                                                              Clerk